DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 14, 2022, in which claims 3-4 were cancelled and claims 1-2, and 5-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-20 have been considered but are moot in view a new ground of rejection necessitated by amendment.

Remark
Applicant asserted that Yamamoto and Sohma fails “setting a first search condition based on feature information input by a user”; and “detecting a second image satisfying the first search condition from the plurality of second images”. "the second image is a part of the first image, and is an image obtained by compressing the first image, or an image of which resolution is lower than the first image", "generat[ing] a second search condition based on the identification information; and "obtain[ing], based on the generated second search condition including the identification information associated with the detected second image, a first image, from among the plurality of first images or an image generated from the first image”. It is not clear as to what the applicant referred to a first and second search condition. As mentioned in the original specification (pars. 48, 49) the search condition is "capturing date", "capturing time", or “feature” which are identification information associated with the second image, wherein the feature is quantified information obtained by quantifying information characterizing the second image. More specifically the original specification, stated that:
([0059]) “the search condition is a condition that the capturing date and time is 10:00:02 to 10:00:08 on Apr. 1, 2015. In this case, the obtainment unit 23 obtains the first image within a range G shown in FIG. 5 corresponding to the search condition based on the "capturing date" and the "capturing time" which are the identification information associated with the first image. Thus, for example, the user can obtain the first image in a time zone (i.e., an image captured by a monitor camera or the like) in which there is a high chance that the target object for which the user is looking has been captured”,
([0060]) “the search condition is a condition indicating stores within 6 kilometers from the store A (i.e., store A, store B, and store C). In this case, the obtainment unit 23 obtains the first image corresponding to the search condition based on the "capturing location" which is the identification information associated with the first image. Therefore, for example, the user can get the first image captured at the location where there is a high chance that the target object the user is looking for is captured (i.e., the image captured by the monitor camera and the like)”, and
([0061]) “the search condition is a condition that the feature is "fff", "ffX", "fXf", "Xff". In this case, the obtainment unit 23 obtains the first image hatched in FIG. 6 corresponding to the search condition based on the "feature" which is the identification information associated with the first image. As a result, for example, the user can get the first image (i.e., the image captured by the monitor camera and the like) in which the target object or an object similar to the target object is captured”. 

Applicant is advised to amend the claims to specify the search condition set forth in the claims and establish the different between first search condition and second search condition. Therefore, the first search condition and the second search condition are not defined in the original specification. The 35 USC 102 or 103 rejection with respect to claims 1-2, and 5-20 in view of Yamamoto and Sohma have been withdrawn

Applicant asserted that Han, Sohma and Yamamoto do not teach or suggest that "the second image is a part of the first image, and is an image obtained by compressing the first image, or an image of which resolution is lower than the first image", "generat[ing] a second search condition based on the identification information; and "obtain[ing], based on the generated second search condition including the identification information associated with the detected second image, a first image, from among the plurality of first images or an image generated from the first image." It is not clear as to what the applicant referred to a first and second search condition. As mentioned in the original specification (pars. 48, 49) the search condition is "capturing date", "capturing time", or “feature” which are identification information associated with the second image, wherein the feature is quantified information obtained by quantifying information characterizing the second image. More specifically the original specification, stated that:
([0059]) “the search condition is a condition that the capturing date and time is 10:00:02 to 10:00:08 on Apr. 1, 2015. In this case, the obtainment unit 23 obtains the first image within a range G shown in FIG. 5 corresponding to the search condition based on the "capturing date" and the "capturing time" which are the identification information associated with the first image. Thus, for example, the user can obtain the first image in a time zone (i.e., an image captured by a monitor camera or the like) in which there is a high chance that the target object for which the user is looking has been captured”,
([0060]) “the search condition is a condition indicating stores within 6 kilometers from the store A (i.e., store A, store B, and store C). In this case, the obtainment unit 23 obtains the first image corresponding to the search condition based on the "capturing location" which is the identification information associated with the first image. Therefore, for example, the user can get the first image captured at the location where there is a high chance that the target object the user is looking for is captured (i.e., the image captured by the monitor camera and the like)”, and
([0061]) “the search condition is a condition that the feature is "fff", "ffX", "fXf", "Xff". In this case, the obtainment unit 23 obtains the first image hatched in FIG. 6 corresponding to the search condition based on the "feature" which is the identification information associated with the first image. As a result, for example, the user can get the first image (i.e., the image captured by the monitor camera and the like) in which the target object or an object similar to the target object is captured”. 
Applicant is advised to amend the claims to specify the search condition set forth in the claims and establish the different between first search condition and second search condition. Therefore, the first search condition and the second search condition are not defined in the original specification. The 35 USC 102 or 103 rejection with respect to claims 1-2, and 5-20 in view of Han, Sohma and Yamamoto have been withdrawn.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 8, and 9 recite “first search condition” and “second search condition”. It appears that such claimed language are not described in the original specification. Note, the original specification stated (pars. 48, 49) the search condition is "capturing date", "capturing time", or “feature” which are identification information associated with the second image, wherein the feature is quantified information obtained by quantifying information characterizing the second image. More specifically the original specification, stated that:
([0059]) “the search condition is a condition that the capturing date and time is 10:00:02 to 10:00:08 on Apr. 1, 2015. In this case, the obtainment unit 23 obtains the first image within a range G shown in FIG. 5 corresponding to the search condition based on the "capturing date" and the "capturing time" which are the identification information associated with the first image. Thus, for example, the user can obtain the first image in a time zone (i.e., an image captured by a monitor camera or the like) in which there is a high chance that the target object for which the user is looking has been captured”,
([0060]) “the search condition is a condition indicating stores within 6 kilometers from the store A (i.e., store A, store B, and store C). In this case, the obtainment unit 23 obtains the first image corresponding to the search condition based on the "capturing location" which is the identification information associated with the first image. Therefore, for example, the user can get the first image captured at the location where there is a high chance that the target object the user is looking for is captured (i.e., the image captured by the monitor camera and the like)”, and
([0061]) “the search condition is a condition that the feature is "fff", "ffX", "fXf", "Xff". In this case, the obtainment unit 23 obtains the first image hatched in FIG. 6 corresponding to the search condition based on the "feature" which is the identification information associated with the first image. As a result, for example, the user can get the first image (i.e., the image captured by the monitor camera and the like) in which the target object or an object similar to the target object is captured”.
	Claims 2-3, 5-7 and 10-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 1, 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-3, 5-7 and 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,607,013
US 9,117,009
US 8,005,266
US 8,208,764
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 3, 2022